      United States District Court, Eastern District of Washington
                              Magistrate Judge John T. Rodgers
                                          Spokane

 USA v. EDDIE RAY HALL                                      Case No. 2:09-CR-116-RHW-1

                                   Spokane Video Conference
                      The Defendant consented to appear via video conference

 Initial Appearance on Supervised Release Petition:                                            03/04/2021

 ☒ Melissa Orosco, Courtroom Deputy                     ☒ Earl Hicks, US Atty (VTC)
 ☒ Lori Cross, US Probation / Pretrial Services         ☒ Colin Prince, Defense Atty (VTC)
   Officer (Telephonic)
 ☒ Defendant present ☒ in custody USM                   ☒ Interpreter NOT REQUIRED
   (VTC/SCJ)

 ☒    Detention previously addressed                    ☒    Rights given
 ☐    USA not seeking detention                         ☒    Acknowledgment of Rights filed
 ☐    Financial Affidavit (CJA 23) filed                ☒    Defendant received copy of violation petition
 ☐    The Court will appoint the Federal Defenders      ☐    Defendant waived reading of petition
 ☐    Based upon conflict with Federal Defenders, the   ☐    Petition reviewed in open court
      Court will appoint a CJA Panel Attorney
 ☐    Conditions of Release Imposed                     ☐    Supplemental Pre-Trial Services Report ordered
 ☐    Conditions of Release as Previously Imposed       ☒    The Court ordered continued representation of
                                                             previously appointed counsel with the additional
                                                             Petition(s)
 ☐    AO 199C Advice of Penalties/Sanctions

                                               REMARKS
        Defendant appeared, in custody, with counsel. All parties appeared by video conference/
telephonic due to COVID-19 precautions.
        The Defendant acknowledged to the Court that his true and correct name is: EDDIE RAY HALL.
        Defendant was advised of his rights and the allegations contained in the violation petition (ECF
No. 283). Defendant was previously advised on violations 1-7.
        Counsel has been appointed to represent Defendant and that appointment shall continue.

          Government continues to believe detention is appropriate.
          Defendant again waived preliminary and detention hearings at this time but reserved the right to
revisit issue of detention should circumstances change.

The Court ordered:
        1. Defendant shall be detained by the U. S. Marshal until further order of the Court.




          Digital Recording/S-740                   Time: 1:34 p.m. – 1:40 p.m.                        Page 1
Detention Hrg on Petition: Preliminary Hrg:            Revocation Hrg:
Waived by Defendant;       Waived by Defendant         04/13/2021
USA’s Motion for Detention                             @ 11:00 a.m. [S/RHW]
is granted.

Subject to right to return
before the Court should
circumstances change.




        Digital Recording/S-740     Time: 1:34 p.m. – 1:40 p.m.           Page 2
